ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_12_FR.txt.                                                                                1063




        OPINION DISSIDENTE DE M. LE JUGE ROBINSON

[Traduction]

   Désaccord avec la conclusion de la majorité selon laquelle il n’existe pas de
différend entre les Parties — Rôle assigné à la Cour par la Charte des
Nations Unies — Développement linéaire de la jurisprudence de la Cour quant à
l’existence d’un différend privilégiant l’objectivité, la souplesse et la prise en
considération du fond plutôt que du respect des formes — Détermination par la
Cour de l’existence d’un différend devant procéder d’une démarche empirique et
pragmatique dont le but est simplement d’établir si les éléments de preuve révèlent
ou non chez les parties des points de vue nettement opposés — Jurisprudence de la
Cour ne cautionnant pas le critère retenu par la majorité selon lequel il ne peut
exister un différend que si le défendeur avait connaissance, ou ne pouvait pas ne pas
avoir connaissance, de ce que ses vues se heurtaient à l’« opposition manifeste » du
demandeur — Connaissance préalable de l’opposition des points de vue pouvant
confirmer, mais non déterminer, l’existence d’un différend — Précédents où la Cour
s’est fondée sur des éléments de preuve avancés après le dépôt de la requête pour
établir l’existence d’un différend — Application aux faits de l’espèce du critère
retenu par la majorité n’excluant pas l’existence d’un différend entre les Parties.

  1. J’explique dans le présent exposé de mon opinion pourquoi je n’ai
pas suivi la majorité lorsqu’elle a décidé qu’il n’existait pas de diﬀérend
entre les Iles Marshall et le Royaume-Uni.

                                I. Introduction

   2. Au cours des vingt mois qui se sont écoulés depuis que j’ai pris mes
fonctions de juge, j’ai eu le privilège de pouvoir réﬂéchir à l’interprétation
et à l’application de cinq traités invoqués dans les aﬀaires portées devant
la Cour. Or, j’ose aﬃrmer que, s’il m’est donné, d’ici la ﬁn de mon man-
dat, de me pencher sur cinquante autres traités, il ne s’en trouvera pas un
seul, parmi eux, dont l’importance, du point de vue aussi bien de l’œuvre
de la Cour que de l’intérêt de la communauté internationale, puisse se
comparer à celle, cruciale, du traité sur la non-prolifération des armes
nucléaires (TNP) qui est l’objet de l’instance que les Iles Marshall ont
introduite contre le Royaume-Uni.
   3. La Charte des Nations Unies a assigné à la Cour un rôle spécial, qui
lui permet d’apporter une contribution particulièrement importante au
maintien de la paix et de la sécurité internationales en exerçant sa fonc-
tion judiciaire. Il est regrettable que la majorité n’ait pas saisi l’occasion
que cette aﬀaire oﬀrait à la Cour de montrer combien cette contribution
lui tient à cœur, d’autant plus regrettable que, pour saisir cette occasion,
il aurait suﬃ à la Cour de suivre tout simplement sa propre jurisprudence.
Celle-ci est constante quant à la démarche que la Cour a adoptée pour

                                                                                234

           armes nucléaires et désarmement (op. diss. robinson)                          1064

déterminer l’existence d’un diﬀérend ; or, cette démarche n’est pas celle
dont procède l’arrêt.
   4. Il ressort de la jurisprudence que, pour établir l’existence d’un diﬀé-
rend, la Cour doit suivre une méthode objective, souple et pragmatique. Et
cette jurisprudence établit fermement qu’il existe un diﬀérend lorsqu’une
appréciation objective montre que « les points de vue des … parties, quant
à l’exécution ou à la non-exécution de certaines obligations » de l’Etat, sont
« nettement opposés » 1. Il ne se trouve pas, dans la jurisprudence, une seule
aﬀaire dont la majorité ait pu s’autoriser pour conclure que l’existence d’un
diﬀérend ne peut être établie que si le défendeur avait connaissance avant le
dépôt de la requête de l’opposition manifeste du demandeur à ses vues ;
cette conclusion signiﬁe que la Cour ne peut pas établir l’existence d’un
diﬀérend si elle n’a pas la preuve de cette connaissance préalable.
   5. L’obligation d’établir qu’il existe un « diﬀérend » a pour objet de
faire en sorte que ce sur quoi la Cour est invitée à se prononcer se prête à
l’exercice de son autorité et de sa compétence ou, pour reprendre ce qu’a
dit le juge Fitzmaurice dans l’opinion individuelle jointe à l’arrêt en l’af-
faire du Cameroun septentrional, que le diﬀérend « implique la fonction
normale de l’institution judiciaire qu’est un tribunal » 2. Il s’agit pour la
Cour d’apprécier objectivement la nature et le caractère de la demande
qui lui est présentée. Il ne s’agit pas, en suivant une démarche empreinte
de formalisme, d’imposer à l’Etat demandeur de franchir divers obstacles
avant de pouvoir se présenter dans la grande salle de justice.
   6. La Cour et, avant elle, la Cour permanente de Justice internationale
(CPJI) ont constitué un important corpus de jurisprudence sur l’interpré-
tation de l’obligation faite à la Cour de ne trancher que des « diﬀérends »
ou des « diﬀérends d’ordre juridique », obligation dont je traiterai dans la
section suivante de l’exposé de mon opinion. Il importe cependant de
noter d’emblée que, si, dans de nombreuses aﬀaires, les Etats défendeurs
ont soulevé une exception d’incompétence en invoquant l’absence de dif-
férend, la Cour a le plus souvent rejeté cette exception 3. Cette pratique
   1 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.
   2 Opinion individuelle du juge Fitzmaurice en l’aﬀaire du Cameroun septentrional

(Cameroun c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 99.
   3 Voir, par exemple, les aﬀaires que je cite plus loin. En l’aﬀaire des Violations alléguées,

la Cour a constaté que « le Nicaragua formul[ait] deux demandes distinctes, faisant grief
à la Colombie, d’une part, d’avoir violé ses droits souverains et ses espaces maritimes et,
d’autre part, d’avoir manqué à l’obligation lui incombant de s’abstenir de recourir à la
menace ou à l’emploi de la force ». La Cour a établi l’existence d’un diﬀérend au sujet de
la première demande, mais non de la seconde (Violations alléguées de droits souverains et
d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions préli-
minaires, arrêt, C.I.J. Recueil 2016 (I), p. 31, 33, par. 67, 74, 78). Voir également Chris-
tian Tomuschat, Commentary to Article 36, Andreas Zimmermann et al. (dir. publ.), The
Statute of the International Court of Justice : A Commentary (2e éd., 2012), p. 642, par. 9 :
      « [é]tant donné cette limitation [l’obligation pour le demandeur de formuler une
      demande sur une question de droit], la notion de compétence a toujours été inter-
      prétée dans un sens vraiment large. En fait, autant que l’on puisse voir, la Cour ne
      s’est jamais dessaisie d’une aﬀaire au motif qu’elle ne portait pas sur un diﬀérend. »

                                                                                           235

          armes nucléaires et désarmement (op. diss. robinson)                      1065

procède d’une démarche souple dans la détermination de l’existence d’un
diﬀérend — les critères de l’existence d’un diﬀérend ne sont pas censés
élever un obstacle bien haut.
   Avant d’examiner la jurisprudence, je vais traiter brièvement du rôle
que la Charte des Nations Unies assigne à la Cour.


                  II. Le rôle de la Cour selon la Charte
                             des Nations Unies

  7. Tel qu’il est envisagé dans la Charte des Nations Unies, le rôle de la
Cour implique qu’elle suive une démarche objective, souple et pragmatique
pour déterminer s’il existe un diﬀérend. Comme je l’ai expliqué dans l’opi-
nion individuelle dont j’ai joint l’exposé à l’arrêt rendu en décembre 2015
en l’aﬀaire relative à Certaines activités/Construction d’une route,
      « [l]a Charte des Nations Unies souligne en outre le rôle essentiel
      dévolu à la Cour dans le règlement paciﬁque des diﬀérends, des dif-
      férends « dont la prolongation est susceptible de menacer le maintien
      de la paix et de la sécurité internationales » et d’aller ainsi à
      l’encontre des buts qu’elle énonce 4. Son article 92 désigne la
      Cour comme l’organe judiciaire principal de l’Organisation et précise
      que le Statut de celle-ci, qui y est annexé, en fait partie inté-
      grante. L’article 36 indique en son paragraphe 3 que le Conseil de
      sécurité « doit aussi tenir compte du fait que, d’une manière générale,
      les diﬀérends d’ordre juridique devraient être soumis par les parties
      à la Cour internationale de Justice ». Il est donc clair que, en
      exerçant sa fonction judiciaire, la Cour a vocation à contribuer au
      maintien de la paix et de la sécurité internationales. Cet exercice ne
      revêt dès lors pas un caractère secondaire, bien au contraire : il
      constitue un élément essentiel du système établi à l’issue de la seconde
      guerre mondiale en vue du maintien de la paix et de la sécurité
      internationales. » 5
  8. La place faite à la Cour par la Charte des Nations Unies n’est pas la
même que celle que faisait à la CPJI le Pacte de la Société des Nations. Le
Pacte prévoyait certes la création de la CPJI, mais n’accordait pas pré-
éminence à la saisine de celle-ci par rapport aux autres modes de règlement
des diﬀérends internationaux 6. La Charte, en revanche, désigne la Cour

  4   Charte des Nations Unies, art. 33.
  5   Opinion individuelle du juge Robinson jointe à l’arrêt du 16 décembre 2015
en l’aﬀaire relative à Certaines activités menées par le Nicaragua dans la région fron-
talière (Costa Rica c. Nicaragua) et Construction d’une route au Costa Rica le
long du fleuve San Juan (Nicaragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II),
p. 815, par. 30.
    6 L’article 14 du Pacte de la Société des Nations se lit comme suit :

        « Le Conseil est chargé de préparer un projet de Cour permanente de Justice inter-

                                                                                     236

           armes nucléaires et désarmement (op. diss. robinson)                          1066

comme « l’organe judiciaire principal des Nations Unies » 7. Chaque Etat
partie à la Charte est ipso facto partie au Statut de la CIJ. La disposition
de la Charte à cet eﬀet est dans la logique du paragraphe 3 de son
article 36, qui — bien que les Etats aient la faculté de choisir entre
plusieurs méthodes de règlement des diﬀérends — prévoit que, de manière
générale, les diﬀérends d’ordre juridique devraient être soumis à la CIJ ;
elle est également dans la logique du second membre du paragraphe 1 de
l’article premier, qui dispose que l’un des buts des Nations Unies est de
« réaliser, par des moyens paciﬁques, conformément aux principes de la
justice et du droit international, l’ajustement ou le règlement de diﬀérends
ou de situations, de caractère international, susceptibles de mener à une
rupture de la paix » 8. « Le recours à la CIJ, qui a pour fonction de
trancher les diﬀérends conformément au droit international …, constitue
le moyen le plus évident d’atteindre ce but. » 9 L’exercice par la Cour de
sa fonction judiciaire ne peut donc pas être dissocié de l’architecture du
système institué pour éviter que ne se reproduisent les atrocités de
la seconde guerre mondiale. La mission de la Cour est de contribuer
au maintien de la paix et de la sécurité internationales. On voit mal com-
ment la Cour pourrait continuer de s’acquitter de cette mission si elle
en vient à établir des critères supplémentaires d’existence d’un diﬀérend
que ne cautionne pas sa jurisprudence et qui ajoutent aux diﬃcultés
d’accès que doivent surmonter les Etats qui entendent se prévaloir de sa
juridiction.



       nationale et de le soumettre aux Membres de la Société. Cette Cour connaîtra de tous
       diﬀérends d’un caractère international que les Parties lui soumettront. Elle donnera
       aussi des avis consultatifs sur tout diﬀérend ou tout point dont la saisira le Conseil
       ou l’Assemblée. »
  L’article 13 du Pacte renferme les dispositions suivantes :
          « Parmi ceux qui sont généralement susceptibles de solution arbitrale, on déclare
       tels les diﬀérends relatifs à l’interprétation d’un Traité, à tout point de droit inter-
       national, à la réalité de tout fait qui, s’il était établi, constituerait la rupture d’un
       engagement international, ou à l’étendue ou à la nature de la réparation due pour
       une telle rupture.
          [L]a cause [sera] soumise [à la Cour permanente de Justice internationale,] [créée
       conformément à l’article 14,] [ou à toute juridiction ou cour] désignée par les Parties
       ou prévue dans leurs conventions antérieures. »

   7 Charte des Nations Unies, art. 92.
   8 Thomas Giegerich, Commentary to Article 36 (op. cit. supra note 3) p. 154,
par. 52.
   9 Ibid. ; voir également Personnel diplomatique et consulaire des Etats-Unis à Téhéran

(Etats-Unis d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980, p. 22, par. 40 :
           « [C]’est à la Cour, organe judiciaire principal des Nations Unies, qu’il appar-
       tient de résoudre toute question juridique pouvant opposer des parties à un diﬀérend ;
       et la résolution de ces questions juridiques par la Cour peut jouer un rôle important
       et parfois déterminant dans le règlement paciﬁque du diﬀérend. »

                                                                                           237

         armes nucléaires et désarmement (op. diss. robinson)             1067

                    III. La jurisprudence de la Cour

  9. Au paragraphe 41 de l’arrêt, la majorité aﬃrme ce qui suit :
        « Les éléments de preuve doivent montrer que les « points de vue
     des … parties [sont] nettement opposés » en ce qui concerne la ques-
     tion portée devant la Cour… Ainsi que cela ressort de décisions anté-
     rieures de la Cour dans lesquelles la question de l’existence d’un
     diﬀérend était à l’examen, un diﬀérend existe lorsqu’il est démontré,
     sur la base des éléments de preuve, que le défendeur avait connais-
     sance, ou ne pouvait pas ne pas avoir connaissance, de ce que ses
     vues se heurtaient à l’« opposition manifeste » du demandeur (Viola-
     tions alléguées de droits souverains et d’espaces maritimes dans la mer
     des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
     C.I.J. Recueil 2016 (I), p. 32, par. 73 ; Application de la convention
     internationale sur l’élimination de toutes les formes de discrimination
     raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
     arrêt, C.I.J. Recueil 2011 (I), p. 99, par. 61, p. 109-110, par. 87,
     p. 117, par. 104). »
C’est en se fondant sur cette constatation que la majorité a retenu l’excep-
tion soulevée par le défendeur en invoquant l’absence de diﬀérend.
Comme le montre l’analyse ci-après de la jurisprudence de la Cour en la
matière, la diﬃculté que soulève cette opinion est qu’elle n’est pas cau-
tionnée par la doctrine et est erronée en droit comme en fait.

         1. L’affaire des Concessions Mavrommatis en Palestine
   10. M. Mavrommatis était un ressortissant grec titulaire de « concessions
pour certains travaux publics à exécuter en Palestine » en application de
contrats et d’accords signés avec l’Empire ottoman. La République hellé-
nique soutenait la prétention de son ressortissant selon laquelle le Gouver-
nement de Palestine ainsi que le Gouvernement de Sa Majesté britannique
(le Gouvernement du Royaume-Uni), en tant que puissance mandataire,
avaient refusé à tort de reconnaître dans toute leur étendue les droits que
M. Mavrommatis tenait de deux groupes de concessions, et demandait à la
CPJI d’ordonner le paiement d’une indemnité en réparation du préjudice
qui en était résulté. L’instance avait été introduite en vertu de l’article 9 du
protocole XII annexé au traité de paix de Lausanne de 1923 et des articles 11
et 26 du mandat pour la Palestine conféré à la Grande-Bretagne en 1922.
   11. Le Gouvernement britannique ayant soulevé une exception d’in-
compétence, la CPJI a recherché si elle avait ou non compétence en vertu
de l’article 26 du mandat. Cet article lui conférait juridiction à l’égard de
tout diﬀérend « qui viendrait à s’élever entre [le mandataire] et un autre
Membre de la Société des Nations, relatif à l’interprétation ou à l’applica-
tion du Mandat » et ne serait pas « susceptible d’être réglé par des
négociations ». Pour déterminer s’il existait un diﬀérend relevant de sa
compétence, la CPJI a suivi un raisonnement qui l’a conduite à énoncer

                                                                            238

             armes nucléaires et désarmement (op. diss. robinson)                      1068

son célèbre dictum quant à la déﬁnition d’un diﬀérend : « [un] diﬀérend est
un désaccord sur un point de droit ou de fait, une contradiction, une
opposition de thèses juridiques ou d’intérêts entre deux personnes » 10.
   12. La CPJI a conclu que « tel [était] certainement le caractère du
litige » 11. La République hellénique soutenait que les autorités palesti-
niennes ou britanniques avaient traité l’un de ses ressortissants d’une
manière incompatible avec des obligations de droit international aux-
quelles elles étaient tenues, et demandait une indemnité de ce chef 12.
   13. L’arrêt rendu en cette aﬀaire, largement considéré comme la réfé-
rence première sur laquelle s’appuie la Cour pour examiner les critères de
l’existence d’un diﬀérend, et qui est cité au paragraphe 37 de l’arrêt de ce
jour, n’indique ni expressément ni implicitement que l’état d’esprit du
défendeur doive constituer un critère de l’existence d’un diﬀérend. La CPJI
a concentré son attention sur la simple question de savoir s’il y avait ou
non désaccord ou contradiction entre les parties. Le dictum énoncé en l’af-
faire des Concessions Mavrommatis signiﬁe implicitement que, pour établir
l’existence d’un diﬀérend, la Cour doit procéder à une analyse des faits qui
peut révéler une opposition de thèses juridiques ou d’intérêts entre les par-
ties ; rien, dans le dictum, ne donne à entendre que cette analyse doive en
quoi que ce soit être inﬂuencée par la réponse à la question de savoir si le
défendeur avait ou non connaissance de la position du demandeur.
   14. La Cour actuelle s’en est souvent remise à la déﬁnition que renferme
l’arrêt rendu en l’aﬀaire des Concessions Mavrommatis, comme le montre le
bref rappel de sa jurisprudence auquel je procède plus loin. Bien qu’elle ait
par la suite été développée et consolidée, cette déﬁnition a essentiellement
évolué dans un sens conforme à la position adoptée par la CPJI dans l’af-
faire précitée. Faire de la connaissance préalable de la position du deman-
deur une condition nécessaire de l’existence d’un diﬀérend, en revanche,
revient non pas à s’écarter légèrement de cette position, mais à bouleverser
radicalement l’agencement des conditions dont la Cour exige qu’elles soient
remplies avant qu’elle puisse procéder à l’examen au fond d’une demande 13.
Toute tentative de déboulonner la déﬁnition Mavrommatis de son piédestal
ne peut qu’être vouée à l’échec. L’arrêt rendu en l’aﬀaire des Conces-
sions Mavrommatis continuera de peser de tout son poids dans l’examen de
ce qui constitue un « diﬀérend », non seulement parce qu’il est le premier à
avoir énoncé une déﬁnition, mais aussi, et surtout, parce qu’il précise quels
sont les paramètres d’un diﬀérend entre Etats.

   10    Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2,
p. 11.
   11 Ibid.
   12 Ibid., p. 12.
   13 Voir, par exemple, l’analyse de la jurisprudence de la Cour jusqu’à [2009] à laquelle a

procédé Robert Kolb, dans laquelle il relève que la déﬁnition ﬁgurant dans l’arrêt relatif aux
Concessions Mavrommatis a été suivie « de manière remarquablement ﬁdèle et constante »,
même si « elle a parfois été retenue moyennant de légères et subtiles modiﬁcations, mais
aussi des ajouts dont le bien-fondé est discutable ». Robert Kolb, The International Court
of Justice (Hart Publishing, 2013), p. 302.

                                                                                         239

          armes nucléaires et désarmement (op. diss. robinson)                        1069

          2. L’affaire relative à l’Interprétation des traités de paix
   15. Par une résolution en date du 22 octobre 1949, l’Assemblée géné-
rale des Nations Unies avait demandé à la Cour de rendre un avis consul-
tatif sur deux questions relatives à l’interprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie.
   16. La première question sur laquelle la Cour était invitée à donner son
avis était celle de savoir si la correspondance diplomatique échangée par
la Bulgarie, la Hongrie et la Roumanie et « certaines Puissances alliées et
associées, signataires des traités de paix » au sujet de l’application de cer-
taines dispositions de ceux-ci révélait l’existence d’un « diﬀérend » rele-
vant des clauses desdits traités relatives au règlement des diﬀérends. Ces
échanges se rapportaient notamment à des inquiétudes et des accusations
concernant le respect des droits de l’homme et des libertés fondamentales
par les trois gouvernements. Avant de se prononcer sur cette question, la
Cour a sérié les points à régler et décidé d’examiner en premier lieu si les
échanges de correspondance diplomatique révélaient en eux-mêmes l’exis-
tence de diﬀérends.
   17. La Cour s’est tout d’abord assigné une règle qui a par la suite été
maintes fois réaﬃrmée, à savoir que « [l’]existence d’un diﬀérend interna-
tional demande à être établie objectivement » 14. A mon sens, ce dictum est
l’un des plus importants que la Cour ait énoncé au sujet du choix des
critères de l’existence d’un diﬀérend. La conséquence logique de cette
démarche objective est que « [l]e simple fait que l’existence d’un diﬀérend
est contestée ne prouve pas que ce diﬀérend n’existe pas » 15.
   18. En appliquant cette règle à l’examen des faits, la Cour a constaté
que ﬁguraient dans les échanges de correspondance diplomatique des allé-
gations selon lesquelles les Gouvernements de la Bulgarie, de la Rouma-
nie et de la Hongrie avaient violé diverses dispositions des traités de paix,
violations auxquelles les trois gouvernements étaient invités à remédier.
La Bulgarie, la Roumanie et la Hongrie, pour leur part, rejetaient ces
allégations. Les échanges de correspondance montraient donc qu’« [i]l
s’[était] … produit une situation dans laquelle les points de vue des …
parties, quant à l’exécution ou à la non-exécution de certaines obligations
découlant des traités » 16, étaient nettement opposés. La Cour en a conclu
que s’étaient eﬀectivement élevés des diﬀérends internationaux 17.
   19. Là encore, comme en l’aﬀaire des Concessions Mavrommatis, la
question de savoir si les Etats mis en cause avaient ou non eu connais-
sance préalable de leur implication dans un diﬀérend n’est pas entrée en
ligne de compte. La Cour ne s’est pas arrêtée à la conscience que la Bul-
garie, la Hongrie et la Roumanie avaient pu avoir ou non d’être chacune
engagée dans un diﬀérend. Le dictum que je viens de citer, qui veut qu’il
   14 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.
   15 Ibid.
   16 Ibid.
   17 Ibid., p. 74-75.



                                                                                        240

          armes nucléaires et désarmement (op. diss. robinson)                        1070

existe un diﬀérend lorsque, « quant à l’exécution ou à la non-exécution de
certaines obligations découlant des traités, [les positions des parties] sont
nettement opposé[e]s », est une illustration classique de ce que doit être
une démarche objective. Ce dictum ne demande rien d’autre à la Cour que
d’examiner les positions respectives des parties et de déterminer si elles
montrent que celles-ci ont « manifesté des opinions opposées » 18 ; absolu-
ment rien n’indique que, pour ce faire, la Cour doive se poser une ques-
tion quelconque sur la connaissance que le défendeur peut avoir eue ou
non de la position du demandeur.

                       3. Les affaires du Sud-Ouest africain
   20. Le Libéria et l’Ethiopie ayant chacun introduit une instance contre
l’Afrique du Sud, la Cour avait décidé de joindre les deux aﬀaires par
ordonnance du 20 mai 1961. Les demandeurs alléguaient que l’Afrique du
Sud agissait en violation de diverses dispositions du Pacte de la Société
des Nations et du mandat pour le Sud-Ouest africain, y compris en prati-
quant l’apartheid dans l’administration du territoire. A titre préliminaire,
la Cour a examiné la question de savoir si l’objet des requêtes déposées
par le Libéria et l’Ethiopie était ou non un diﬀérend entre les demandeurs
et l’Afrique du Sud. La Cour a repris la déﬁnition d’un diﬀérend ﬁgurant
dans l’arrêt de la CPJI en l’aﬀaire des Concessions Mavrommatis (que j’ai
citée plus haut) et a noté qu’il ne suﬃsait pas, pour prouver l’existence
d’un diﬀérend, qu’une partie aﬃrme ou nie cette existence, position qui
concordait avec son intention de procéder à une appréciation objective :
       « La simple aﬃrmation ne suﬃt pas pour prouver l’existence d’un
     diﬀérend, tout comme le simple fait que l’existence d’un diﬀérend est
     contestée ne prouve pas que ce diﬀérend n’existe pas. Il n’est pas
     suﬃsant non plus de démontrer que les intérêts des deux parties à
     une telle aﬀaire sont en conﬂit. Il faut démontrer que la réclamation
     de l’une des parties se heurte à l’opposition manifeste de l’autre. » 19
La Cour a constaté que l’application de ce critère aux faits de la cause
dont elle était saisie montrait que l’existence d’un diﬀérend entre les par-
ties ne pouvait pas « faire de doute ». Selon elle, le diﬀérend « résult[ait]
clairement » des attitudes opposées des parties à propos de l’exécution par
l’Afrique du Sud des obligations internationales qui lui incombaient en
tant que mandataire 20.
   21. Dans l’exposé de son opinion dissidente joint à l’arrêt en ces
aﬀaires, le juge Morelli a opéré une distinction entre un diﬀérend et un
désaccord, ainsi qu’entre un diﬀérend et un conﬂit d’intérêts. Il a relevé

   18 Interprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I.

série A no 13, p. 10-11.
   19 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.
   20 Ibid.



                                                                                        241

          armes nucléaires et désarmement (op. diss. robinson)                      1071

que les attitudes opposées des parties pouvaient consister en « une mani-
festation de volonté » ou « une conduite, par laquelle la partie, qui adopte
une telle conduite, réalise directement son propre intérêt » par un compor-
tement « contraire » à la prétention de l’autre partie. Toujours selon le
juge Morelli, « c’est le cas aussi où il y a, en premier lieu, une conduite de
l’une des parties réalisant l’intérêt de celle-ci, conduite à laquelle l’autre
partie oppose sa protestation » 21. Aux paragraphes 40 et 57 de l’arrêt, la
Cour reconnaît la valeur probante que peut avoir la conduite d’une partie
lorsqu’il s’agit de déterminer s’il existe un diﬀérend.
   22. Dans l’arrêt qu’elle a rendu dans les aﬀaires du Sud-Ouest africain,
la Cour n’a pas non plus fait explicitement ou implicitement référence à la
connaissance préalable, de la part du défendeur, de la position du deman-
deur en tant que critère de l’existence d’un diﬀérend. Elle a en revanche
insisté sur les « attitudes opposées [des parties] à propos de l’accomplisse-
ment des obligations » 22. Lorsqu’il s’est agi pour elle de déterminer s’il y
avait opposition manifeste, la Cour a réaﬃrmé la validité du critère
qu’elle avait énoncé dans son arrêt sur l’Interprétation des traités de paix,
à savoir qu’il existe un diﬀérend lorsque « les points de vue des deux par-
ties, quant à l’exécution ou à la non-exécution » d’obligations internatio-
nales, sont « nettement opposés ». Elle n’a pas entrepris de déﬁnir un
nouveau critère, ni de poser des conditions supplémentaires ; dire que les
parties doivent avoir des points de vue « nettement opposés » ou que « la
réclamation de l’une des parties [doit] se heurte[r] à l’opposition manifeste
de l’autre » revient essentiellement au même, l’une et l’autre formule ten-
dant à la même appréciation objective, exempte de référence à des fac-
teurs cognitifs tels que le point de savoir si le défendeur avait eu ou non
connaissance de la position du demandeur.


                       IV. Le paragraphe 41 de l’arrêt

  23. La manière dont la Cour a traité la question de l’opposition des
points de vue mérite d’être examinée de près. Le paragraphe 41 de l’arrêt,
que j’ai déjà eu l’occasion de citer, est libellé comme suit :
        « Les éléments de preuve doivent montrer que les « points de vue
     des … parties [sont] nettement opposés » en ce qui concerne la ques-
     tion portée devant la Cour (voir le paragraphe 37 ci-dessus). Ainsi
     que cela ressort de décisions antérieures de la Cour dans lesquelles la
     question de l’existence d’un diﬀérend était à l’examen, un diﬀérend
     existe lorsqu’il est démontré, sur la base des éléments de preuve, que
     le défendeur avait connaissance, ou ne pouvait pas ne pas avoir
     connaissance, de ce que ses vues se heurtaient à l’« opposition mani-

   21 Opinion dissidente du juge Morelli, Sud-Ouest africain (Ethiopie c. Afrique du Sud ;

Libéria c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 567.
   22 Ibid., p. 328.



                                                                                     242

          armes nucléaires et désarmement (op. diss. robinson)                         1072

     feste » du demandeur (Violations alléguées de droits souverains et d’es-
     paces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie),
     exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 32, par. 73 ;
     Application de la convention internationale sur l’élimination de toutes
     les formes de discrimination raciale (Géorgie c. Fédération de Russie),
     exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 99, par. 61,
     p. 109-110, par. 87, p. 117, par. 104). »
   24. Le premier point à relever à propos de ce paragraphe est que, sans
nécessité aucune, il nous force à nous aventurer dans le bourbier juridique
que constitue l’appréciation de l’état d’esprit dans lequel agit un Etat. Il
semble que le poids accordé à la connaissance que peut avoir le défendeur
de la position de l’Etat demandeur introduit par la bande une condition
de l’existence d’un diﬀérend que la Cour avait précédemment rejetée 23, à
savoir l’obligation qu’aurait le demandeur d’informer l’autre Etat de sa
prétention.
   25. Aﬃrmer que, pour qu’il existe un diﬀérend, il doit être démontré
que le défendeur avait connaissance de ce que ses vues se heurtaient à l’op-
position manifeste du demandeur procède d’une interprétation erronée de
la méthode précédemment suivie par la Cour, telle qu’elle ressort de sa
jurisprudence. Pour établir que les vues des parties sont nettement oppo-
sées, il suﬃt en eﬀet à la Cour d’examiner les positions de ces dernières sur
la question en cause telles qu’elles sont révélées objectivement par les élé-
ments de preuve qui ont été versés au dossier, sans chercher à savoir si
l’une avait connaissance de la position de l’autre. Il est certes tout à fait
possible de procéder à une appréciation objective d’un facteur subjectif ;
cependant, en la présente aﬀaire, se pose la question de savoir si la prise en
considération d’un tel élément subjectif est juridiquement fondée.
   26. Au paragraphe 41, la majorité, pour étayer sa position, invoque
deux aﬀaires : Violations alléguées de droits souverains et d’espaces mari-
times dans la mer des Caraïbes (Nicaragua c. Colombie) et Application de
la convention internationale sur l’élimination de toutes les formes de discri-
mination raciale (Géorgie c. Fédération de Russie). Au paragraphe 73 de
l’arrêt en l’aﬀaire des Violations alléguées, que la majorité a cité, la Cour
répondait à l’argument de la Colombie selon lequel le Nicaragua « ne lui
   23 Voir le paragraphe 38 de l’arrêt. En l’aﬀaire des Violations alléguées de droits souve-

rains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 32, par. 72, la Cour a dit ce qui suit :
         « S’agissant de l’argument de la Colombie selon lequel le Nicaragua ne s’est, par
     la voie diplomatique, plaint auprès d’elle de violations que longtemps après avoir
     déposé sa requête, la Cour estime que, si la protestation diplomatique oﬃcielle peut
     constituer un moyen important pour une partie de porter à l’attention de l’autre une
     prétention, pareille protestation oﬃcielle n’est pas une condition nécessaire. Comme
     elle l’a aﬃrmé dans l’aﬀaire relative à l’Application de la convention internationale sur
     l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération de
     Russie), la Cour, lorsqu’elle détermine s’il existe ou non un diﬀérend, s’attache au
     « fond, et non [à la] forme » (exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
     p. 84, par. 30). »

                                                                                         243

          armes nucléaires et désarmement (op. diss. robinson)                       1073

avait [pas] indiqué, sous quelque forme que ce fût, qu’elle violait … » 24 ses
obligations internationales envers lui, et n’avait jamais élevé de protesta-
tion avant de lui adresser une note diplomatique postérieurement au
dépôt de sa requête. Dans ce paragraphe, la Cour a noté ce qui suit :
        « [M]ême si ce n’est que le 13 septembre 2014 — soit près de dix
     mois après le dépôt de la requête — que le Nicaragua a envoyé à la
     Colombie une note diplomatique oﬃcielle pour protester contre les
     violations de ses droits maritimes auxquelles celle-ci se serait livrée
     en mer, les éléments de preuve indiquent clairement, dans les circons-
     tances propres à l’aﬀaire, que, à la date de ce dépôt, la Colombie
     savait que la promulgation du décret 1946 et son comportement dans
     les espaces maritimes que la Cour avait reconnus au Nicaragua dans
     son arrêt de 2012 se heurtaient à l’opposition manifeste du Nicara-
     gua. Compte tenu des déclarations publiques faites par les plus hauts
     représentants des Parties, telles que celles qui sont mentionnées au
     paragraphe 69, la Colombie n’aurait pu se méprendre sur la position
     du Nicaragua quant à leurs divergences. » (C.I.J. Recueil 2016 (I),
     p. 32-33, par. 73.)
   27. Ce que la Cour a dit là montre qu’elle a appliqué un critère objectif
pour établir l’existence d’un diﬀérend, sans s’arrêter à la question du res-
pect des formes. Elle a examiné les éléments de preuve avancés par les
parties, dont des déclarations et des comportements, pour conclure que
leurs positions étaient manifestement opposées. Loin de faire de la connais-
sance préalable, de la part du défendeur, de la position du demandeur un
critère de l’existence d’un diﬀérend, les références à ce que savait et com-
prenait la Colombie sont de simples constatations de faits et, dans les cir-
constances propres à l’aﬀaire, confortent la Cour dans sa conclusion. Rien
ne donne à penser que ces références puissent être l’expression de l’appli-
cation d’un critère juridique. Bien que la connaissance préalable de la posi-
tion du demandeur puisse donner plus de relief à l’opposition manifeste
qu’il y a lieu d’établir, la Cour ne la présente pas comme une condition
nécessaire de la constatation de cette opposition. De plus, elle souligne,
dans les paragraphes précédents, que la détermination de l’existence d’un
diﬀérend repose sur des considérations de fond plutôt que de forme 25.
   28. Les arguments que la majorité tire de l’aﬀaire relative à l’Applica-
tion de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale sont tout aussi peu satisfaisants que ceux qu’elle tire
de l’aﬀaire des Violations alléguées. En l’aﬀaire relative à l’Application de
la convention, le but premier de l’examen par la Cour des documents et
des échanges présentés par le demandeur comme preuves de l’existence
d’un diﬀérend était d’établir si, au vu des points soulevés dans les excep-

   24 Violations alléguées de droits souverains et d’espaces maritimes dans la mer des

Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 28, par. 55 et suiv.
   25 Ibid., par. 50 et 72.



                                                                                      244

          armes nucléaires et désarmement (op. diss. robinson)                       1074

tions préliminaires, les documents s’adressaient bien à la Russie et, dans
l’aﬃrmative, s’ils portaient sur l’application ou l’interprétation de la
convention internationale sur l’élimination de toutes les formes de discri-
mination raciale (CIEDR). Dans bien des cas, la Cour a constaté que les
documents ne s’adressaient pas à la Russie et que, de toute manière, ils ne
révélaient pas un diﬀérend concernant l’application ou l’interprétation de
la convention au sens de son article 22.
   29. Il me paraît utile de relever d’abord que des circonstances particu-
lières se présentaient à la Cour en l’aﬀaire relative à l’Application de la
CIEDR. La Cour a retenu la deuxième exception préliminaire soulevée
par la Russie parce qu’elle avait constaté que la Géorgie, avant d’intro-
duire une instance en invoquant l’article 22 de la convention, aurait dû
remplir certaines conditions de négociation et de procédure expressément
stipulées dans la CIEDR. Au regard des circonstances de la présente
aﬀaire, cette décision n’a guère valeur de précédent.
   30. En tout état de cause, les passages auxquels la majorité a fait réfé-
rence ne viennent pas étayer sa conclusion, selon laquelle la Cour, en l’af-
faire relative à l’Application de la CIEDR, aurait fait de la connaissance
préalable de la position du demandeur une condition nécessaire de la
constatation de l’existence d’un diﬀérend. Etant donné ce qu’avait dit la
Cour quant à la prudence avec laquelle il convenait de mesurer le poids
de l’analyse exposée à la section II 4) de son arrêt, on ne voit pas bien en
quoi une référence aux constatations énoncées au paragraphe 61 de l’arrêt
vient conforter la position de la majorité. La section II 4) est en eﬀet
consacrée à des documents et des déclarations antérieurs à l’entrée en
vigueur de la CIEDR entre les parties le 2 juillet 1999. La Cour a pris soin
d’expliquer, au paragraphe 50, qu’elle n’examinait les documents et décla-
rations datant de cette période que parce que la Géorgie prétendait que
son diﬀérend avec la Fédération de Russie « exist[ait] depuis longtemps,
[était] fondé et n’[était] pas [une] invention récente ». La Cour a dit ensuite
que ces documents et déclarations « [pouvaient] aider à replacer dans leur
contexte les documents ou déclarations postérieurs à l’entrée en vigueur
de la CIEDR entre les Parties » 26. On voit mal comment quiconque pour-
rait s’appuyer sur un dictum énoncé dans cette section de l’arrêt quant à
la question de l’existence d’un diﬀérend, étant donné que, pendant la
période considérée, il n’avait pas pu exister de diﬀérend entre les parties
au sens de la CIEDR, et que la Cour a expliqué dans quelles limites et
dans quel contexte très précis elle procédait à l’examen des documents et
déclarations remontant à ladite période.
   31. Il est utile de noter qu’au paragraphe 61 de l’arrêt ﬁgure l’observa-
tion suivante : « Rien n’atteste que les autorités de la Fédération de Russie
aient eu connaissance de cette déclaration du Parlement géorgien visant
les « séparatistes » et contenant des allégations selon lesquelles des accords

   26 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 94, par. 50.

                                                                                      245

          armes nucléaires et désarmement (op. diss. robinson)                       1075

qui ne pouvaient, à l’époque, inclure la CIEDR auraient été violés. » La
Cour devait entre autres se prononcer sur la validité de l’argumentation
de la Russie, qui soutenait qu’il n’y avait pas de diﬀérend entre elle et la
Géorgie, qu’elle n’avait agi qu’en qualité de facilitateur et que le véritable
diﬀérend opposait la Géorgie à l’Abkhazie et à l’Ossétie du Sud 27. La
référence au défaut de connaissance, de la part de la Russie, de l’existence
d’un diﬀérend devrait donc être également considérée à la lumière du fait
qu’une bonne partie des éléments de preuve avancés par la Géorgie
comme pertinents pour trancher la question de l’existence d’un diﬀérend
était en réalité des documents et déclarations s’adressant à d’autres par-
ties. La référence au défaut de connaissance, de la part de la Russie, de
l’existence d’un diﬀérend n’était autre qu’une constatation factuelle fai-
sant ressortir que la déclaration du Parlement géorgien ne s’adressait pas
à la Russie. Rien de ce que dit expressément ou implicitement le para-
graphe 61 ne peut donner à penser que la Cour ait voulu faire de la
connaissance ou de la conscience, de la part du défendeur, de l’opposition
manifeste de ses vues à celles du demandeur une condition nécessaire de
la détermination de l’existence d’un diﬀérend. La Cour a écarté la décla-
ration du Parlement géorgien au motif qu’elle n’avait aucune valeur juri-
dique aux ﬁns de la détermination de l’existence d’un diﬀérend.
   32. Au paragraphe 87 de son arrêt, la Cour a relevé que la Russie avait
eu connaissance d’une décision du Parlement géorgien concernant ses
opérations de maintien de la paix. Cependant, la Cour a énoncé cette
constatation sans chercher à la développer ni donner à entendre qu’il
s’agissait là d’un élément essentiel de la détermination de l’existence d’un
diﬀérend. De fait, elle en est venue à rejeter les documents comme n’ayant
aucune valeur juridique aux ﬁns de l’établissement de l’existence d’un dif-
férend. Une fois encore, l’analyse à laquelle a procédé la Cour doit être
considérée compte tenu de ce qu’il y avait désaccord entre les deux Etats
sur le point de savoir qui étaient les véritables parties au diﬀérend et, en
particulier, si les griefs de la Géorgie s’adressaient bien à la Russie. La
faiblesse du parti qu’a pris la majorité d’invoquer le paragraphe 87 de
l’arrêt en l’aﬀaire relative à l’Application de la CIEDR pour étayer sa
position, selon laquelle la connaissance préalable serait une condition de
l’existence d’un diﬀérend, tient à ce que la Cour, dans ladite aﬀaire, n’a
rien dit explicitement de tel, et à ce que rien, dans le texte considéré, ne
permet au lecteur d’inférer pareille condition. En fait, la Cour s’est bornée
à énoncer une constatation de fait portant sur les circonstances dans les-
quelles les documents en question avaient été établis et utilisés, sans cher-
cher à développer plus avant son analyse. De plus, la majorité n’oﬀre
dans sa décision aucune explication montrant que le paragraphe 87 ferait
autorité pour valider la proposition selon laquelle la connaissance pré-
alable serait une condition nécessaire de l’existence d’un diﬀérend.

   27 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 87-88, par. 38.

                                                                                      246

          armes nucléaires et désarmement (op. diss. robinson)                      1076

   33. Le paragraphe 104 de l’arrêt, où il est question d’un communiqué de
presse dont la Cour a relevé qu’il n’était pas certain qu’il ait été porté à la
connaissance de la Russie, est cité par la majorité comme preuve qu’il y a
des précédents dans lesquels la Cour a fait de la connaissance préalable
d’une divergence entre les parties une condition de la constatation de l’exis-
tence d’un diﬀérend. Cependant, dans ce même paragraphe, la Cour a indi-
qué clairement quelle importance il y avait lieu d’attacher à ce qu’elle disait
de la connaissance du communiqué. Ce qu’elle en disait était exprimé dans
des termes qui montrent qu’il ne s’agissait que de la simple constatation
d’un fait, constatation qui, expressément ou implicitement, n’ajoutait rien
aux éléments juridiques de la détermination de l’existence d’un diﬀérend.
Là encore, ce qu’a dit la Cour doit être considéré dans le contexte des faits
de la cause, qui pouvaient porter à douter que la Russie fût véritablement
partie au diﬀérend allégué, ou à se demander si ce diﬀérend portait bien sur
l’interprétation et l’application de la CIEDR. De toute façon, la Cour a
écarté le communiqué de presse parce qu’il n’avait à son avis aucune valeur
juridique aux ﬁns de la détermination de l’existence du diﬀérend.
   34. Les quatre citations de l’arrêt rendu en l’aﬀaire relative à l’Applica-
tion de la CIEDR et de celui qui a été rendu en l’aﬀaire des Violations
alléguées que la majorité a fait ﬁgurer au paragraphe 41 du présent arrêt
donnent inéluctablement à penser que, si la Cour avait vraiment voulu
faire de la connaissance préalable d’une divergence un critère de détermi-
nation de l’existence d’un diﬀérend, elle n’aurait pas manqué de consacrer
beaucoup plus de temps à exposer les fondements et à expliquer la logique
de sa démarche, notamment en explorant sa jurisprudence. Elle ne se
serait pas contentée, pour introduire un nouvel élément d’appréciation,
de la formulation oblique et opaque que j’ai évoquée.
   35. Les paragraphes de l’exposé de son raisonnement sur lesquels la majo-
rité s’est fondée pour faire de la connaissance préalable un critère de l’exis-
tence d’un diﬀérend doivent être comparés aux passages pertinents des autres
arrêts dans lesquels elle a retenu un critère de « conscience » ou de « connais-
sance », en tenant compte des précautions qu’elle a prises dans chaque cas
avant de le retenir. Ainsi, en l’aﬀaire relative à l’Application de la convention
pour la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Serbie-et-Monténégro), par exemple, la Cour a dit ce qui suit :
        « Mais quelle que soit la réponse que l’on donne à cette question,
     il n’est pas douteux que le comportement d’un organe ou d’une per-
     sonne qui fournit aide ou assistance à l’auteur du crime de génocide
     ne peut être qualiﬁé de complicité dans le génocide que si, à tout le
     moins, cet organe ou cette personne agit en connaissance de cause,
     c’est-à-dire, notamment, connaît l’existence de l’intention spéciﬁque
     (dolus specialis) qui anime l’auteur principal. » 28

   28 Application de la convention pour la prévention et la répression du crime de géno-

cide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 218,
par. 421.

                                                                                     247

          armes nucléaires et désarmement (op. diss. robinson)                       1077

S’il est vrai que, pour être qualiﬁé de complicité du crime de génocide, un
acte doit nécessairement avoir été accompli en connaissance de cause, il
n’en importe pas moins de relever le soin méticuleux et la volonté de clarté
qui caractérisent la manière dont la Cour, dans son arrêt, a établi un critère
de qualiﬁcation comportant un facteur de connaissance ou de conscience.
   36. Qui plus est, si les trois passages de l’arrêt rendu en l’aﬀaire relative à
l’Application de la CIEDR ont été cités par la majorité dans l’intention d’ajou-
ter un élément aux critères de détermination de l’existence d’un diﬀérend, on
peut trouver étrange que ces mêmes passages ne soient pas cités aussi au
paragraphe 73 de l’arrêt en l’aﬀaire des Violations alléguées. D’autant plus
étrange que, dans la partie de ce même arrêt qui traite de la deuxième excep-
tion préliminaire soulevée par la Colombie, la Cour a cité cinq fois lesdits
passages, dont elle s’est autorisée pour avancer diverses autres propositions
concernant la détermination de l’existence d’un diﬀérend.
   37. En particulier, il importe de relever qu’à la section II (6) de l’arrêt
rendu en l’aﬀaire relative à l’Application de la CIEDR, où la Cour constate
que les éléments de preuve établissent l’existence d’un diﬀérend entre la
Russie et la Géorgie, il n’est pas question une seule fois de la connaissance
que la Russie pouvait avoir ou non de l’opposition de ses vues à celles de
la Géorgie. La Cour s’est contentée de conclure que les échanges entre les
deux Etats montraient qu’un diﬀérend les opposait quant à l’exécution
par la Russie de ses obligations au titre de la CIEDR. En fait, il ressort de
cette section de l’arrêt que la Cour continuait de s’intéresser avant tout à
la question de savoir quelles étaient véritablement les parties en litige et à
celle de savoir si le diﬀérend portait ou non sur l’interprétation et l’appli-
cation de la CIEDR 29. Il y a lieu de noter également que, dans les nom-
breux cas où la Cour a écarté les documents et échanges avancés comme
éléments de preuve parce qu’elle les jugeait dénués de valeur juridique,
elle l’a fait sans jamais invoquer le défaut de connaissance de la Russie, y
compris lorsqu’elle a écarté les documents cités aux paragraphes 61, 87
et 104 de son arrêt 30. Il en ressort que, dans les trois passages en question,
les références à la connaissance ou la conscience que la Russie pouvait
avoir ou non d’une divergence de vues étaient simplement circonstan-
cielles, tout comme l’est la référence analogue ﬁgurant au paragraphe 73
de l’arrêt rendu en l’aﬀaire des Violations alléguées. L’analyse des
quatre passages cités conduit inéluctablement à conclure que la majorité
n’a pas su distinguer le circonstanciel de l’essentiel.
   38. De fait, il est frappant de constater que, parmi les nombreux arrêts
qui, dans la jurisprudence, traitent des critères de l’existence d’un diﬀé-
rend, la majorité n’a pu en citer que deux pour étayer sa position, dont
l’un — celui relatif à l’Application de la CIEDR — n’a qu’une valeur limi-
tée en tant que précédent en raison des particularités de l’article 22 de la

   29 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 120, par. 113.
   30 Ibid., par. 62, 89 et 104.



                                                                                      248

        armes nucléaires et désarmement (op. diss. robinson)           1078

convention, et l’autre — celui relatif aux Violations alléguées — a mani-
festement été mal interprété par la majorité ; il convient de noter aussi que
ces arrêts se rapportent à deux aﬀaires qui ont été réglées au cours des
six dernières années. Le choix de ces citations — qui renvoient à des arrêts
rendus en 2011 et 2016 — signiﬁe implicitement que la majorité s’est
rendu compte que la jurisprudence de la Cour antérieure à avril 2011 ne
venait pas étayer sa position. A l’appui de cette conclusion, il y a lieu de
rappeler que les passages cités par la majorité ne renvoient aucunement à
la jurisprudence plus ancienne de la Cour, parce qu’ils ne sont eux-mêmes
rien d’autre que des constatations de faits.
   39. En l’aﬀaire relative à l’Application de la CIEDR, la Cour a conﬁrmé
que la détermination de l’existence d’un diﬀérend était une question de
fond et non de forme (voir le paragraphe 38 de l’arrêt). Cette conﬁrmation
va dans le sens de la démarche pragmatique et souple dont j’ai déjà traité
à propos de la jurisprudence antérieure à avril 2011. Il s’ensuit que la Cour
s’est gardée d’adopter une optique formaliste subordonnant la constata-
tion de l’existence d’un diﬀérend au respect de certaines formes, telles que
la notiﬁcation par l’Etat demandeur de son intention d’introduire une ins-
tance, l’émission d’une protestation oﬃcielle par la voie diplomatique ou
l’engagement de négociations (sauf lorsqu’une déclaration est faite en
vertu de la clause facultative) (voir le paragraphe 38 de l’arrêt), ou encore
des actes attestant l’existence de tel ou tel élément subjectif.
   40. De l’analyse de la jurisprudence à laquelle j’ai procédé plus haut, il
ressort clairement ce qui suit :
1) la jurisprudence de la Cour sur la question considérée s’est développée
   de façon linéaire en ce sens que l’on y relève une insistance constante
   sur l’objectivité, la souplesse et la primauté du fond sur la forme ;
   l’existence d’un diﬀérend doit être déterminée objectivement par la
   Cour sur la foi des éléments de preuve dont elle est saisie ;
2) l’examen, auquel il doit être procédé empiriquement et pragmatique-
   ment doit être centré sur le fait de savoir si les Etats concernés ont ou
   non des points de vue opposés ; autrement dit, il doit tendre à détermi-
   ner si les éléments de preuve révèlent des divergences de vues au sujet
   de l’exécution ou de l’inexécution d’une obligation internationale ;
3) l’opposition manifeste des points de vue que requiert la jurisprudence
   n’a pas à être formellement exprimée, par exemple dans une note
   diplomatique. En outre, il n’est pas nécessaire que la divergence fasse
   l’objet d’une notiﬁcation suivie ou non d’une réponse. L’opposition
   des points de vue peut être attestée par un comportement et des élé-
   ments de preuve révélateurs de l’attitude des parties, et ce sont là les
   éléments sur lesquels doit porter l’examen auquel procède la Cour.
   Peu importe la manière dont un Etat avance ses prétentions. De plus,
   la jurisprudence établit que les conditions de la constatation de l’exis-
   tence d’un diﬀérend n’ont pas été posées dans l’intention d’élever une
   barrière plus élevée à l’exercice par la Cour de sa compétence, conclu-
   sion qui cadre avec le rôle de la Cour décrit à la section II ;

                                                                         249

         armes nucléaires et désarmement (op. diss. robinson)                   1079

4) considérée dans la perspective qui convient, la connaissance d’une
   divergence de vues peut donc venir conﬁrmer qu’il existe une opposi-
   tion manifeste des points de vue, mais pas, comme le laisse entendre le
   paragraphe 41 du présent arrêt, constituer une condition ou un facteur
   décisif de la détermination de l’existence d’un diﬀérend.


      V. La question de la date à laquelle doit être constatée
                     l’existence d’un différend

   41. L’arrêt soulève une autre question diﬃcile, celle de la date à comp-
ter de laquelle il doit être établi qu’il existe un diﬀérend. Il y est dit ce qui
suit au paragraphe 42 : « [e]n principe, la date à laquelle doit être appré-
ciée l’existence d’un diﬀérend est celle du dépôt de la requête ». On trouve
des formules semblables, comprenant l’expression « en principe », dans les
arrêts relatifs aux aﬀaires auxquelles renvoie le paragraphe. Or, interpré-
tée dans son sens ordinaire une phrase qui commence par « en principe »
admet la possibilité de retenir une date autre que celle du dépôt de
la requête, ce qui signiﬁe que des éléments de preuve postérieurs à cette
date peuvent déterminer l’existence d’un diﬀérend au lieu de simple-
ment la conﬁrmer comme il est dit au paragraphe 42 de l’arrêt. Il s’en-
suit que, d’un bout à l’autre, l’analyse exposée aux paragraphes 42 et
43 néglige la nuance et la latitude introduites par l’expression « en
principe ».
   42. Admettre la possibilité que des éléments de preuve postérieurs au
dépôt de la requête déterminent l’existence d’un diﬀérend cadre tout à fait
avec la démarche souple et pragmatique qui ressort de la jurisprudence de
la Cour en la matière.
   43. Au paragraphe 42 sont citées, pour étayer l’aﬃrmation selon
laquelle, « [e]n principe, la date à laquelle doit être appréciée l’existence
d’un diﬀérend est celle du dépôt de la requête », l’aﬀaire relative aux Vio-
lations alléguées et celle relative à l’Application de la CIEDR. Les para-
graphes pertinents des arrêts rendus dans ces deux aﬀaires renvoient
quant à eux aux décisions prises par la Cour dans les aﬀaires relatives à
des Questions d’interprétation et d’application de la convention de Montréal
de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Royaume-Uni) 31 et à des Questions d’interprétation et d’appli-
cation de la convention de Montréal de 1971 résultant de l’incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amérique) 32. Dans

   31 Questions d’interprétation et d’application de la convention de Montréal

de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 25-26,
par. 43-45.
   32 Questions d’interprétation et d’application de la convention de Montréal de 1971

résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis
d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 130-131,
par. 42-44.

                                                                                 250

         armes nucléaires et désarmement (op. diss. robinson)                   1080

les deux cas, les paragraphes cités commencent par la phrase suivante :
« [l]a Libye appelle en outre l’attention de la Cour sur le principe selon
lequel « [l]a date critique à retenir pour déterminer la recevabilité d’une
requête est celle de son dépôt » » (les italiques sont de moi), et indiquent
que la Cour admet cette position de la Libye. La Cour conclut ce qui suit :
« [l]a date du 3 mars 1992 à laquelle la Libye a déposé sa requête est en
eﬀet la seule date pertinente aux ﬁns d’apprécier la recevabilité de
celle-ci » 33. Il se peut que la diﬃculté soulevée par l’emploi de l’expression
« en principe » remonte à la référence faite par la Libye au « principe »
selon lequel, à son sens, la date critique à retenir était celle du dépôt de la
requête. Or, est-il besoin de le préciser, invoquer un « principe » a un sens
tout autre que nuancer une aﬃrmation en employant l’expression « en
principe ».
   44. Au paragraphe 54 de l’arrêt, la majorité a rejeté l’assertion des
Iles Marshall selon laquelle, dans des aﬀaires précédentes, la Cour avait
retenu comme preuves de l’existence d’un diﬀérend des déclarations faites
par les parties en cours d’instance. Pour parvenir à cette conclusion, elle
a examiné les trois aﬀaires citées par les Iles Marshall, à savoir : Certains
biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J.
Recueil 2005 ; Frontière terrestre et maritime entre le Cameroun et le Nigé-
ria (Cameroun c. Nigéria), exceptions préliminaires, arrêt, C.I.J.
Recueil 1998 ; Application de la convention pour la prévention et la répres-
sion du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions
préliminaires, arrêt, C.I.J. Recueil 1996 (II). Cependant, la majorité s’est
montrée trop catégorique dans son analyse et ne s’est pas prévalue de la
latitude que la Cour s’était accordée précédemment pour répondre à des
assertions semblables. Il ressort des arrêts rendus dans les trois
aﬀaires citées que la Cour, pour déterminer s’il existait ou non un diﬀé-
rend, avait accordé un poids important aux déclarations faites par les
parties en cours d’instance, parfois au point d’écarter tout autre élément
de preuve.
   45. En l’aﬀaire relative à Certains biens, l’analyse à laquelle a procédé
la Cour indique qu’elle s’est fondée principalement sur les prises de posi-
tion des parties pour établir l’existence d’un diﬀérend. Au paragraphe 54
du présent arrêt, la majorité relève que, dans l’aﬀaire relative à Certains
biens, « les échanges bilatéraux qui avaient eu lieu entre les parties avant
la date du dépôt de la requête attestaient clairement l’existence d’un diﬀé-
rend ». Or, il y a lieu de relever que, dans cette aﬀaire, l’Allemagne avait
soulevé une exception d’incompétence fondée sur l’absence de diﬀérend,
que chacune des parties qualiﬁait diﬀéremment l’objet des griefs du
demandeur, et que la qualiﬁcation que préférait l’Allemagne donnait à
entendre qu’elle n’était pas partie au diﬀérend allégué et qu’aucun diﬀé-
rend ne l’opposait donc au Liechtenstein.

   33 Questions d’interprétation et d’application de la convention de Montréal de 1971

résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis
d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 130, par. 43.

                                                                                 251

           armes nucléaires et désarmement (op. diss. robinson)                         1081

  46. Après avoir exposé les positions des parties, la Cour a dit ce qui
suit :
         « [L]a Cour relève en conséquence que, dans la présente instance,
      les griefs formulés en fait et en droit par le Liechtenstein contre
      l’Allemagne sont rejetés par cette dernière. Conformément à sa juris-
      prudence bien établie …, la Cour conclut que, « [d]u fait de ce rejet,
      il existe un diﬀérend d’ordre juridique » entre le Liechtenstein et
      l’Allemagne (Timor oriental (Portugal c. Australie), arrêt, C.I.J.
      Recueil 1995, p. 100, par. 22 ; Application de la convention pour la
      prévention et la répression du crime de génocide, exceptions prélimi-
      naires, arrêt, C.I.J. Recueil 1996 (II), p. 615, par. 29). » 34
La Cour a ajouté que les consultations et les échanges qui avaient eu lieu
avant le dépôt de la requête « confort[aient] » la constatation d’une oppo-
sition manifeste des points de vue des parties. Elle a donc considéré que
les allégations avancées par l’Allemagne au cours de la procédure étaient
le facteur déterminant de l’existence d’un diﬀérend, et n’a invoqué les
consultations et échanges antérieurs au dépôt de la requête qu’à titre de
preuves complémentaires.
   47. En l’aﬀaire de la Frontière terrestre et maritime, le Nigéria soutenait
qu’il n’existait pas de diﬀérend l’opposant au Cameroun au sujet de la délimi-
tation de la frontière en tant que telle sur toute sa longueur et que la demande
de ce dernier tendant à la délimitation déﬁnitive de cette frontière était donc
irrecevable (plus précisément, le Nigéria aﬃrmait qu’il n’existait pas de diﬀé-
rend, sans préjudice de la question du titre sur Darak et les îles avoisinantes
du lac Tchad, ni de la question du titre sur la presqu’île de Bakassi) 35. La Cour
a conclu que les audiences avaient révélé qu’il existait également un diﬀérend
sur le tracé de la frontière à hauteur du village de Tipsan 36.
   48. La Cour a relevé que le Nigéria n’avait pas indiqué s’il était ou non
d’accord avec la position du Cameroun sur le tracé de la frontière ou sur son
fondement juridique. Pour parvenir à cette conclusion, elle s’est appuyée en
particulier sur la réponse du Nigéria à une question posée par un membre de
la Cour. Elle a décidé que, bien que le Nigéria n’ait pas à avancer des argu-
ments se rapportant au fond, « elle ne saurait se refuser à examiner les
conclusions du Cameroun par le motif qu’il n’existerait pas de diﬀérend
entre les deux Etats » 37. Il est certes vrai que, comme il est relevé au para-
graphe 54 du présent arrêt, dans l’aﬀaire Cameroun c. Nigéria, la Cour s’in-
téressait à la portée du diﬀérend (c’est-à-dire la mesure dans laquelle les
parties avaient des positions divergentes sur le tracé de la frontière) 38, mais

   34 Certains biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J.

Recueil 2005, p. 19, par. 25.
   35 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),

exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 313-314, 316.
   36 Ibid., p. 313, par. 85.
   37 Ibid., p. 317, par. 93.
   38 L’examen par la Cour du dossier montrait qu’il existait un diﬀérend « à tout le moins

en ce qui concern[ait] les bases juridiques de la frontière ». La Cour a estimé qu’elle n’était
pas en mesure de déterminer « l’étendue exacte [du diﬀérend] » ; ibid.

                                                                                          252

         armes nucléaires et désarmement (op. diss. robinson)                  1082

elle n’en a pas moins examiné les conclusions des parties et leurs positions
respectives, pour conclure que le Nigéria n’avait pas signiﬁé son accord avec
le Cameroun, et qu’elle ne pouvait donc pas retenir l’exception qu’il avait
soulevée.
   49. L’aﬀaire relative à l’Application de la convention pour la prévention et
la répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie) est
peut-être celle qui étaye le mieux la position adoptée par les Iles Marshall,
parce que les seuls éléments de preuve sur lesquels la Cour s’y est appuyée
pour déterminer s’il existait un diﬀérend étaient les dénégations opposées
par le défendeur aux allégations de la Bosnie-Herzégovine en cours d’ins-
tance : « du fait du rejet, par la Yougoslavie [(Serbie-et-Monténégro)], des
griefs formulés à son encontre par la Bosnie-Herzégovine, « il existe un dif-
férend d’ordre juridique » entre elles (Timor oriental (Portugal c. Australie),
C.I.J. Recueil 1995, p. 100, par. 22) » 39. Cependant, la tentative faite par la
majorité pour singulariser cette décision est loin d’être convaincante.
   50. La manière dont la Cour a traité cette question est moins déﬁnitive
et intransigeante que la majorité ne voudrait le faire croire. La Cour s’est
ménagé une certaine latitude aﬁn de pouvoir accorder un poids notable
aux déclarations faites en cours d’instance, en particulier aux dénégations
par le défendeur des griefs du demandeur, et ce, non seulement pour
conﬁrmer, mais pour établir l’existence d’un diﬀérend.
   51. Je relève que la majorité a avancé la thèse suivante : « Si la Cour
était compétente à l’égard de diﬀérends résultant d’échanges qui ont eu
lieu au cours de la procédure devant elle, le défendeur se trouverait privé
de la possibilité de réagir, avant l’introduction de l’instance, à la réclama-
tion visant son comportement. » 40 Cette thèse semble n’être rien d’autre
qu’un signe de l’attachement doctrinal de la majorité au critère de la
connaissance préalable. Elle s’écarte de la jurisprudence de la Cour selon
laquelle la notiﬁcation préalable d’un diﬀérend n’est pas une condition
nécessaire de la constatation de son existence. La possibilité oﬀerte au
défendeur de réagir est une question touchant le respect de formes procé-
durales plutôt qu’un élément des critères de détermination de l’existence
du diﬀérend. Si un Etat défendeur se trouve dans l’embarras parce qu’il
n’a eu connaissance des griefs portés contre lui qu’à la suite de l’introduc-
tion de l’instance, il appartient à la Cour de remédier à cette diﬃculté par
les moyens que lui oﬀrent les règles de procédure.


       VI. Le principe de la bonne administration de la justice

 52. J’ai une autre raison de ne pas être d’accord avec la décision de la
majorité, à savoir qu’elle va à l’encontre du principe de la bonne adminis-

   39 Application de la convention pour la prévention et la répression du crime de

génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
Recueil 1996 (II), p. 614-615, par. 29.
   40 Paragraphe 43 de l’arrêt.



                                                                                 253

            armes nucléaires et désarmement (op. diss. robinson)                        1083

tration de la justice, sur l’importance duquel la Cour a maintes fois insisté.
Dans l’aﬀaire des Concessions Mavrommatis, par exemple, la CPJI a dit
ce qui suit :
           « Même si la base de l’introduction d’instance était défectueuse
        pour la raison mentionnée, ce ne serait pas une raison suﬃsante pour
        débouter le demandeur de sa requête. La Cour, exerçant une juridic-
        tion internationale, n’est pas tenue d’attacher à des considérations de
        forme la même importance qu’elles pourraient avoir dans le droit
        interne. Dans ces conditions, même si l’introduction avait été préma-
        turée, parce que le Traité de Lausanne n’était pas encore ratiﬁé, ce
        fait aurait été couvert par le dépôt ultérieur des ratiﬁcations
        requises. » 41
   53. Ce dictum va dans le sens du rejet du formalisme dans la détermi-
nation des conditions d’accès à la justice internationale, thème récurrent
de la présente opinion. Il pose un principe qui procède du souci d’écono-
mie de procédure, et donc du souci de la bonne administration de la jus-
tice. En l’aﬀaire relative à la Haute-Silésie, la CPJI, pour déterminer s’il y
avait « une divergence de vues » entre les parties au sens de l’article 23 de
la convention de Genève (la convention de 1922 entre l’Allemagne et la
Pologne relative à la Haute-Silésie), a retenu ce qui suit :
           « Même si la nécessité d’une contestation formelle ressortait de
        l’article 23, cette condition pourrait être à tout moment remplie par
        un acte unilatéral de la Partie demanderesse. La Cour ne pourrait
        s’arrêter à un défaut de forme qu’il dépendrait de la seule Partie inté-
        ressée de faire disparaître. » 42
   54. Ce principe a également été cité par la Cour actuelle en l’aﬀaire des
Activités militaires et paramilitaires, pour étayer son refus de rejeter la
demande du Nicaragua alors que celui-ci pouvait remédier unilatérale-
ment à un défaut (consistant à ne pas avoir expressément invoqué un
traité au cours de négociations) et ensuite engager une nouvelle procé-
dure 43. Et la Cour d’ajouter :
           « Il n’y aurait aucun sens à obliger maintenant le Nicaragua à
        entamer une nouvelle procédure sur la base du traité — ce qu’il
        aurait pleinement le droit de faire. Pour citer la Cour permanente :
        « La Cour ne pourrait s’arrêter à un défaut de forme qu’il dépendrait
        de la seule Partie intéressée de faire disparaître. » (Certains intérêts


   41   Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34.
    42 Certains intérêts allemands en Haute-Silésie polonaise, compétence, arrêt no 6, 1925,

C.P.J.I. série A no 6, p. 14.
    43 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua

c. Etats-Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 427-429,
par. 81-83.

                                                                                         254

            armes nucléaires et désarmement (op. diss. robinson)                     1084

        allemands en Haute-Silésie polonaise, compétence, arrêt n. 6, 1925,
        C.P.J.I. série A no 6, p. 14.) »
  55. De plus, en l’aﬀaire Croatie c. Serbie, la Cour, après avoir cité le
passage de l’arrêt rendu en l’aﬀaire des Concessions Mavrommatis, a
poursuivi en ces termes :
           « En eﬀet, ce qui importe, c’est que, au plus tard à la date à laquelle
        la Cour statue sur sa compétence, le demandeur soit en droit, s’il le
        souhaite, d’introduire une nouvelle instance dans le cadre de laquelle
        la condition qui faisait initialement défaut serait remplie. En pareil
        cas, cela ne servirait pas l’intérêt d’une bonne administration de la
        justice d’obliger le demandeur à recommencer la procédure — ou à
        en commencer une nouvelle — et il est préférable, sauf circonstances
        spéciales, de constater que la condition est désormais remplie. » 44
   La Cour s’est ainsi prononcée contre une démarche conduisant, pour
reprendre ses termes, à « la multiplication inutile des procédures » 45, ou à
ce que le juge Crawford, dans l’exposé de son opinion dissidente joint au
présent arrêt, appelle « la circularité de la procédure » 46. L’une des consé-
quences perverses de l’arrêt voté par la majorité est que, vu le motif du
rejet de leur demande, les Iles Marshall pourraient fort bien, en théorie,
déposé une nouvelle requête contre le Royaume-Uni. Toute exception
fondée sur le défaut de connaissance, de la part du défendeur, de l’« oppo-
sition » du demandeur à son point de vue ne pourrait alors qu’être rejetée,
la condition qui « faisait initialement défaut » étant désormais remplie. Le
formalisme que dénote la décision de la majorité va à l’encontre des dicta
précédemment énoncés en la matière, ainsi que de l’économie de procé-
dure et du principe de la bonne administration de la justice.


                                    VII. Les faits

   56. L’objet du diﬀérend opposant les Iles Marshall au Royaume-Uni
est le manquement de celui-ci à ses obligations conventionnelles et coutu-
mières de poursuivre de bonne foi et de mener à terme des négociations
conduisant au désarmement nucléaire dans tous ses aspects, eﬀectué sous
un contrôle strict et eﬃcace ; l’expression « dans tous ses aspects » recouvre
des négociations sur des mesures eﬃcaces relatives à la cessation de la
course aux armements et un traité de désarmement général et complet.
   L’objet de ce diﬀérend reﬂète l’accord global qui sous-tend le TNP : les
Etats non dotés d’armes nucléaires s’engagent à ne pas en acquérir ; en

  44 Application de la convention pour la prévention et la répression du crime de génocide

(Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 441, par. 85.
   45 Ibid., p. 443, par. 89.
   46 Voir l’exposé de l’opinion dissidente du juge Crawford joint à l’arrêt en la présente
aﬀaire, par. 8.

                                                                                      255

            armes nucléaires et désarmement (op. diss. robinson)                     1085

échange, les puissances nucléaires sont autorisées à conserver celles
qu’elles possèdent mais doivent négocier de bonne foi en vue du désarme-
ment nucléaire.
   57. A mon sens, la première exception préliminaire du Royaume-Uni
aurait dû être rejetée. Cette conclusion s’impose si l’on examine les faits à
la lumière de l’analyse juridique exposée plus haut. Toutefois, même en
appliquant le critère énoncé par la majorité, le résultat est le même 47. Un
examen objectif des éléments de preuve met en évidence l’existence d’une
divergence fondamentale (ou d’une opposition manifeste) entre le deman-
deur et le défendeur à la date du dépôt de la requête au sujet du respect,
par le Royaume-Uni, des obligations qui lui incombent au titre de l’ar-
ticle VI du TNP, tant en raison de la position de cet Etat dans les négo-
ciations qu’en raison des dispositions qu’il a prises concernant son arsenal
nucléaire ; cela ressort aussi bien des déclarations des Parties que du com-
portement du Royaume-Uni.
   58. Les Iles Marshall ont fait trois déclarations pertinentes aux ﬁns de
l’examen de la question de l’existence d’un diﬀérend avec le Royaume-
Uni. Le 6 mai 2010, lors d’une conférence d’examen du TNP, à laquelle
participait le défendeur, elles ont déclaré ce qui suit :
          « Nous nous inquiétons de ce que, bien que la quasi-totalité des
        Etats parties au TNP respectent leurs obligations, un petit nombre
        d’entre eux paraissent déterminés à enfreindre les règles qui sont
        obligatoires à leur égard, et ce, alors que les mesures que ces derniers
        ont prises jusqu’ici sont équivoques, particulièrement en ce qui
        concerne les essais nucléaires ou l’assemblage d’armes nucléaires.
        Nous ne tolérerons rien de moins que le strict respect par les Parties
        des obligations juridiques que leur impose le TNP. » 48
Le 26 septembre 2013, lors de la réunion de haut niveau des Nations
Unies sur le désarmement nucléaire, les Iles Marshall ont exhorté « toutes
les puissances nucléaires [à] intensiﬁer leurs eﬀorts pour faire face à leurs
responsabilités à l’égard d’un désarmement eﬀectif et sûr » 49. Si ces décla-
rations n’accusaient aucun Etat doté d’armes nucléaires en particulier
d’avoir manqué à ses responsabilités, elles exprimaient néanmoins la posi-
tion générale des Iles Marshall en matière de désarmement nucléaire.
Selon moi, l’on peut assurément considérer qu’elles avisaient les Etats
dotés d’armes nucléaires de ce que les Iles Marshall s’inquiétaient de la
manière dont ils s’acquittaient de leurs responsabilités relatives au désar-
mement. Le fait que le Royaume-Uni ait dit regretter, lors de la réunion
de haut niveau des Nations Unies sur le désarmement nucléaire, que « ces
   47 Voir les paragraphes 62 et 63 de l’arrêt.
   48 Déclaration faite par S. Exc. M. Phillip Muller, représentant permanent des
Iles Marshall auprès des Nations Unies, lors de la conférence d’examen du TNP de 2010,
6 mai 2010, citée dans l’exposé contenant les observations des Iles Marshall sur les excep-
tions préliminaires soulevées par le Royaume-Uni (EEIM), par. 32.
   49   Mémoire des Iles Marshall (MIM), p. 43, par. 98 ; annexe 71.

                                                                                      256

          armes nucléaires et désarmement (op. diss. robinson)                      1086

eﬀorts soient consacrés à des initiatives telles que la réunion [en question],
la campagne sur les conséquences humanitaires, le groupe de travail à
composition non limitée et l’appel à conclure une convention relative aux
armes nucléaires » 50 peut être interprété comme le signe qu’un diﬀérend
était en train de se faire jour entre les Parties au sujet des mesures à
prendre pour qu’il soit satisfait aux obligations découlant de l’article VI
du TNP.
   59. Lors de la deuxième conférence sur l’impact humanitaire des armes
nucléaires, qui s’est tenue à Nayarit, au Mexique, les 13 et 14 février 2014,
les Iles Marshall ont été plus explicites :
        « Les Iles Marshall sont convaincues que des négociations multila-
     térales visant à créer et à maintenir un monde dépourvu d’armes
     nucléaires auraient dû être engagées depuis longtemps. Nous esti-
     mons en eﬀet que les Etats possédant un arsenal nucléaire ne res-
     pectent pas leurs obligations à cet égard. L’obligation d’œuvrer au
     désarmement nucléaire qui incombe à chaque Etat en vertu de l’ar-
     ticle VI du traité de non-prolifération nucléaire et du droit interna-
     tional coutumier impose l’ouverture immédiate de telles négociations
     et leur aboutissement. »
   60. Dans cette déclaration, les Iles Marshall aﬃrmaient que les Etats
dotés d’armes nucléaires manquaient à leurs obligations internationales.
Il importe peu qu’elles n’aient pas nommément désigné chacun de ces
Etats, étant donné que leur nombre est limité (neuf), et leur identité,
connue de tous. Le Royaume-Uni a d’ailleurs explicitement reconnu faire
partie de ces Etats. Contrairement à ce qui est indiqué au paragraphe 50
de l’arrêt, cette déclaration mettait bel et bien en évidence le comporte-
ment qui était à l’origine de la violation commise par le défendeur, à
savoir le manquement aux obligations qui lui incombaient au titre de l’ar-
ticle VI du TNP, plus précisément en ce qui concerne les négociations
prescrites par cette disposition. Non seulement cette déclaration déﬁnis-
sait le manquement en cause, mais elle indiquait également la manière d’y
remédier.
   61. La Cour a par ailleurs jugé contestables, au paragraphe 50 de l’ar-
rêt, le lieu et le contexte dans lesquels cette déclaration a été faite, à savoir
lors d’une conférence qui ne portait pas spéciﬁquement sur les négocia-
tions en vue du désarmement nucléaire — la deuxième conférence sur
l’impact humanitaire des armes nucléaires —, et non pas au cours d’une
conférence qui aurait eu trait à pareilles négociations. Cette critique est
étrange, puisque les questions relatives à l’impact humanitaire des armes
nucléaires ne sauraient être dissociées du respect des obligations décou-

    50 Déclaration faite le 26 septembre 2013 par M. Alistair Burt, sous-secrétaire d’Etat

du Gouvernement du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord, à la
réunion de haut niveau de l’Assemblée générale des Nations Unies sur le désarmement
nucléaire, citée dans les exceptions préliminaires du Royaume-Uni (EPRU), p. 43, par. 98,
et annexe 6 ; voir aussi MIM, par. 90, annexe 69.

                                                                                     257

          armes nucléaires et désarmement (op. diss. robinson)                       1087

lant de l’article VI du TNP, comme cela est clairement indiqué dès la pre-
mière ligne du préambule de cet instrument, aux termes duquel les Etats
parties ont conscience des « dévastations qu’une guerre nucléaire ferait
subir à l’humanité entière et la nécessité qui en résulte de ne ménager
aucun eﬀort pour écarter le risque d’une telle guerre et de prendre des
mesures en vue de sauvegarder la sécurité des peuples ».
   62. Le fait que le Royaume-Uni n’ait pas pris part à cette réunion n’a
aucune importance. Bien qu’il ne s’agisse pas d’un critère pour établir
l’existence d’un diﬀérend, il est raisonnablement permis de penser que le
Royaume-Uni avait connaissance des propos tenus par les représentants
des Iles Marshall. Celui-ci soutenait que le demandeur n’avait rien fait
pour porter ces déclarations à son attention. La majorité a écarté son
argument, selon lequel il aurait dû exister une série d’échanges bilatéraux.
Il ne fait aucun doute que les progrès technologiques ont rendu les com-
munications plus sûres et plus rapides — voire, dans bien des cas, instan-
tanées. Les conceptions traditionnelles de la manière dont les Etats
peuvent porter leurs déclarations et positions à l’attention des autres
Etats s’en trouvent dépassées. Dans le monde actuel, les déclarations de
ce type sont promptement relayées et les médias s’en font largement
l’écho. Etant donné l’importance que le Royaume-Uni a conﬁrmé atta-
cher à la question 51, il est diﬃcile de croire que la déclaration des
Iles Marshall lui avait échappé. On peut raisonnablement penser que, dès
le lendemain, une copie de cette déclaration se trouvait sur le bureau d’un
responsable du ministère des aﬀaires étrangères et du Commonwealth.
   63. Je rappelle que la thèse défendue dans la présente opinion est que
la connaissance n’est pas une condition préalable à l’existence d’un diﬀé-
rend ; il convient cependant de souligner que, en tout état de cause, la
situation du Royaume-Uni satisferait au critère énoncé par la majorité au
paragraphe 41 de l’arrêt. Le dernier élément dudit critère — « ne pouvait
pas ne pas avoir connaissance » — invite en eﬀet à un examen objectif
reposant sur le point de savoir ce qu’il est raisonnable de penser. Or, ce
qu’il est raisonnable de penser, c’est que, dans notre monde moderne axé
sur la communication, la déclaration des Iles Marshall n’avait pas pu
échapper au Royaume-Uni. En conséquence, ce dernier ne pouvait pas ne
pas avoir connaissance de ce que les Iles Marshall s’opposaient à ses vues
et à son comportement.
   64. J’en viens à présent à la question de savoir si un examen objectif
des déclarations et du comportement des Parties permet de mettre en évi-
dence une opposition manifeste au moment du dépôt de la requête.
Comme le juge Morelli l’avait relevé, une ligne de conduite, incompatible
avec la position de la partie adverse, peut permettre d’établir l’existence
d’une opposition manifeste. Cette analyse, qui concorde avec les vues

   51 Sir Daniel Bethlehem, s’exprimant au nom du Royaume-Uni, l’a conﬁrmé : « Ce n’est

pas anticiper sur l’examen au fond que de dire que le Royaume-Uni a toujours expressé-
ment reconnu l’impératif énoncé à l’article VI du TNP et qu’il a agi et continue d’agir pour
atteindre l’objectif qui y est ﬁxé. » (CR 2016/7, p. 9, par. 3 (sir Daniel Bethlehem).)

                                                                                       258

          armes nucléaires et désarmement (op. diss. robinson)                     1088

exposées dans la présente opinion, part du principe que la connaissance
n’est pas une condition nécessaire à l’établissement de l’existence d’un dif-
férend, et que l’opposition manifeste peut être déduite sans qu’il soit fait
référence à un quelconque élément psychologique.
   65. A la date du dépôt de la requête, il existait de toute évidence un
diﬀérend au sujet de la manière dont le Royaume-Uni devait s’acquitter
de son obligation ; alors que les Iles Marshall militaient en faveur d’une
approche multilatérale globale, appelant à un « désarmement nucléaire
total » 52, le Royaume-Uni, quant à lui, privilégiait une démarche progres-
sive. Les éléments de preuve ci-après, qui avaient été présentés à la Cour,
témoignent de ces positions :
  i) la position adoptée publiquement par le Royaume-Uni sur le groupe
     de travail à composition non limitée, au moment de l’instauration de
     celui-ci par l’Assemblée générale en décembre 2012 : le défendeur avait
     alors exprimé plusieurs inquiétudes, notamment au sujet des méthodes
     de travail et de l’incidence budgétaire ; il avait par conséquent refusé
     d’apporter son soutien à la « constitution du groupe de travail à com-
     position non limitée, [et aux] conclusions que celui-ci [était] susceptible
     de tirer », et n’avait pas voulu participer aux délibérations de ce
     groupe 53, ce que les Iles Marshall avaient interprété comme démon-
     trant son « opposition systématique » à l’engagement de négociations
     multilatérales sur un désarmement nucléaire total 54 ;
 ii) les déclarations faites par les Parties le 26 septembre 2013, lors de la
     réunion de haut niveau des Nations Unies sur le désarmement
     nucléaire : les Iles Marshall avaient « appel[é] instamment tous les
     Etats dotés d’armes nucléaires à intensiﬁer leurs eﬀorts pour assumer
     leurs responsabilités en vue d’un désarmement eﬀectif réalisé en toute
     sécurité », tandis que le Royaume-Uni avait déploré que « ces eﬀorts
     soient consacrés à des initiatives telles que la réunion [en question], la
     campagne sur les conséquences humanitaires, le groupe de travail à
     composition non limitée et l’appel à conclure une convention relative
     aux armes nucléaires » ;
iii) la déclaration faite par les Iles Marshall à Nayarit en 2014.
Les éléments de preuve ci-après, postérieurs au dépôt de la requête, sont
venus conﬁrmer la position du Royaume-Uni :
 i) la déclaration faite par la délégation britannique le 9 décembre 2014,
    lors de la troisième conférence internationale sur l’impact humanitaire
    des armes nucléaires organisée à Vienne par le ministère autrichien des
    aﬀaires étrangères :

   52 MIM, p. 18, par. 25, où les Iles Marshall soutenaient que le Royaume-Uni s’était

« oppos[é] continuellement et activement aux eﬀorts déployés par une grande majorité des
Etats du monde entier en vue d’engager des négociations devant conduire à un désarme-
ment nucléaire total ».
   53 Déclaration expliquant le vote, 6 novembre 2012, MIM, p. 38, par. 77, et annexe 60.
   54 CR 2016/5, p. 46-47, par. 6-8 (Grief).



                                                                                    259

          armes nucléaires et désarmement (op. diss. robinson)                      1089

        « Le Royaume-Uni souscrit à l’idée qu’il faut aussi poursuivre l’ob-
     jectif d’un monde sans armes nucléaires, ce à quoi nous nous employons.
     D’aucuns ont soutenu que, pour y parvenir, il fallait dès à présent inter-
     dire les armes nucléaires ou établir un calendrier en vue de leur élimina-
     tion. Le Royaume-Uni est d’avis que, en ne tenant pas compte du fait
     que l’arme nucléaire peut contribuer à assurer la stabilité et la sécurité,
     cette approche met celles-ci en danger. Nous estimons que c’est seule-
     ment en procédant de façon progressive, par le biais du traité de
     non-prolifération, que l’on pourra concilier les deux impératifs que sont
     le désarmement et le maintien de la stabilité dans le monde. »
 ii) Le 14 janvier 2015, répondant à une question posée au Parlement au
     sujet de la conférence sur l’impact humanitaire des armes nucléaires
     qui s’était tenue à Vienne, le ministre britannique des aﬀaires étran-
     gères et du Commonwealth, Tobias Ellwood, a déclaré ceci : « Comme
     nous l’avons dit à la conférence, le Royaume-Uni continuera d’œuvrer
     progressivement au désarmement par le biais des mécanismes créés à
     cet eﬀet par les Nations Unies et du traité de non-prolifération. »
iii) Le rapport du Royaume-Uni sur le plan de mise en œuvre de la confé-
     rence d’examen du TNP de 2010, en date du 22 avril 2015, dans lequel
     on lisait ce qui suit :
        « [Le Royaume-Uni est] attaché à l’instauration d’un monde
     exempt d’armes nucléaires conformément aux obligations qui lui
     incombent en vertu de l’Article VI du TNP, et il est fermement
     convaincu que le meilleur moyen d’atteindre cet objectif consiste à
     négocier un désarmement progressif en procédant étape par étape et
     dans le cadre du mécanisme de désarmement de l’ONU et du Traité
     de non-prolifération des armes nucléaires.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Le Royaume-Uni demeure déterminé à continuer de collaborer
     avec des partenaires à tous les niveaux de la communauté internatio-
     nale pour empêcher la prolifération et progresser sur la voie d’un
     désarmement nucléaire multilatéral, pour établir un climat de
     conﬁance entre les Etats dotés d’armes nucléaires et ceux qui en sont
     dépourvus, et prendre des mesures concrètes propres à favoriser
     l’instauration d’un monde plus sûr et plus stable, dans lequel les pays
     dotés d’armes nucléaires se sentent en mesure d’y renoncer.
        Le Royaume-Uni peut s’enorgueillir d’un bilan solide en matière
     de désarmement nucléaire. Il n’a cessé de réduire la taille de ses
     propres forces nucléaires dans une proportion dépassant largement
     50 % depuis qu’elle avait atteint son niveau maximal pendant la
     guerre froide et, depuis 1998, toutes ses armes nucléaires à vecteur
     aérien ont été retirées et démantelées. » 55

   55 Rapport national sur la mise en œuvre des mesures 5, 20 et 21 du plan d’action de la

conférence d’examen du TNP de 2010, présenté par le Royaume-Uni, 22 avril 2015, p. 1-2.


                                                                                     260

         armes nucléaires et désarmement (op. diss. robinson)                   1090

  66. Les vues des Parties divergeaient également sur la question de
savoir si le comportement du Royaume-Uni en ce qui concerne son arse-
nal nucléaire était conforme aux obligations internationales qui lui
incombent. A cet égard, le défendeur a conﬁrmé sa position, selon laquelle
le remplacement du système Trident était conforme aux obligations
découlant du TNP, ce qu’attestent notamment les éléments suivants :
  i) La déclaration faite par M. David Cameron, au cours d’un débat par-
     lementaire le 19 octobre 2010, énonçant la position de son gouverne-
     ment sur la question de savoir si le remplacement du système nucléaire
     Trident devait être considéré comme contraire aux prescriptions du
     TNP : « Nos propositions sont conformes à l’esprit et à la lettre du
     traité de non-prolifération. » 56
 ii) Une lettre du 27 décembre 2013 émanant du ministère de la défense
     dans laquelle ﬁgurait le passage suivant : « [l]e renouvellement de notre
     dissuasion nucléaire est pleinement conforme aux obligations décou-
     lant du traité [le TNP] » 57.
iii) Une étude de la Chambre des communes intitulée « The Trident Suc-
     cessor Programme : An Update » [« Mise à jour relative au programme
     de remplacement du système Trident »], dans laquelle il était précisé ce
     qui suit :
       « Les gouvernements successifs ont assuré que le remplacement du
     système Trident était compatible avec les obligations que le TNP
     impose au Royaume-Uni, aﬃrmant que le traité n’interdisait nulle-
     ment de moderniser les systèmes d’armement existants et ne pré-
     voyait pas non plus de calendrier explicite pour procéder au
     désarmement nucléaire. » 58
Les Iles Marshall défendaient la position inverse, à savoir que le fait que
le Royaume-Uni améliore, conserve et développe son système d’arme-
ment nucléaire emportait violation de l’article VI. L’appréciation des allé-
gations des Iles Marshall ainsi que la question de la licéité des mesures
prises par le Royaume-Uni au regard de l’article VI du TNP relèvent
certes du fond. Cependant, les vues divergentes des Parties sur ces ques-
tions suﬃsaient à montrer qu’un diﬀérend opposait les deux Etats. A cet
égard, l’aspect le plus important de l’obligation découlant de l’article VI
du TNP est le fait qu’elle impose aux Etats de poursuivre de bonne foi des
négociations.

   56 Débat à la Chambre des communes, 16 octobre 2010, col. 814, cité dans EEIM,

p. 17, par. 38 (http://www.publications.parliament.uk/pa/cm201011/cmhansrd/cm101019/
debtext/101019-0001.htm).
   57 Lettre du ministre d’Etat aux forces armées, Andrew Robathan, en date du

27 septembre 2013, citée dans EEIM, p. 17, par. 39 (https://www.gov.uk/government/
publications/mod-response-about-the-uks-nuclear-deterrent).
   58 « The Trident Successor Programme : An Update », Commons Brieﬁng papers

SN06526, 10 mars 2015, p. 14, cité dans EEIM, p. 17, par. 39 (http://researchbrieﬁngs.
parliament.uk/ResearchBrieﬁng/Summary/SN06526#fullreport).

                                                                                 261

            armes nucléaires et désarmement (op. diss. robinson)                     1091

   67. Il ressort de l’analyse que j’ai développée dans la présente opinion
qu’il existait un diﬀérend entre les Parties au moment du dépôt de la
requête. De toute évidence, celles-ci avaient des vues divergentes quant à
la teneur des obligations incombant au Royaume-Uni et au point de
savoir si celui-ci les respectait. Cela recouvrait notamment les modalités
des négociations et le délai dans lequel celles-ci devaient se dérouler, ainsi
que les dispositions prises par le Royaume-Uni relativement à son arse-
nal. Cette conclusion est conﬁrmée par les positions adoptées par les Par-
ties en cours d’instance. Le Royaume-Uni a ainsi estimé, dans ses
exceptions préliminaires, qu’il considérait que « les allégations [des
Iles Marshall concernant son manquement à l’article VI du TNP et aux
obligations coutumières correspondantes étaient] manifestement dépour-
vues de fondement » 59.


                                 VIII. Conclusion

   68. La décision prise en l’espèce par la majorité est une aberration
patente et s’écarte fâcheusement de la position à laquelle la Cour s’est
longtemps tenue pour établir l’existence d’un diﬀérend. Comme toute
autre branche du droit, le droit international n’est certes pas immuable, et
certains des grands changements du cours de l’histoire n’auraient pas été
possibles si le droit était statique. Cependant, lorsque l’application du
droit existant peut servir les intérêts de la communauté internationale
tout entière, s’en écarter radicalement ne saurait se justiﬁer que si des
raisons impérieuses le commandent, comme la Cour l’a d’ailleurs
elle-même conﬁrmé :
           « Pour autant que les décisions en question contiennent des conclu-
        sions de droit, la Cour en tiendra compte, comme elle le fait habituel-
        lement de sa jurisprudence ; autrement dit, quoique ces décisions ne
        s’imposent pas à la Cour, celle-ci ne s’écartera pas de sa jurispru-
        dence établie, sauf si elle estime avoir pour cela des raisons très par-
        ticulières. » 60
  69. La majorité n’a nullement avancé de telles raisons. La position
adoptée aujourd’hui par la Cour crée sans nécessité une entrave supplé-
mentaire à l’examen au fond des demandes portées devant elle. La Cour
a ainsi restreint le rôle qu’elle peut jouer en tant qu’organe permanent
ayant pour mission de régler paciﬁquement des diﬀérends et, partant,
d’apporter une importante contribution au maintien de la paix et de la
sécurité internationales. L’objet de l’aﬀaire dont la Cour s’est aujourd’hui
dessaisie ne peut que mettre en relief la justesse de cette constatation.

   59EPRU, p. 3, par. 5. Par exemple évoqué par les Iles Marshall dans CR 2016/9, p. 17.
   60Application de la convention pour la prévention et la répression du crime de génocide
(Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 428, par. 53.


                                                                                      262

        armes nucléaires et désarmement (op. diss. robinson)           1092

   70. A la lumière des considérations exposées aux sections I et II de la
présente opinion, on ne peut s’empêcher de penser que, en rendant le pré-
sent arrêt, la Cour vient d’écrire l’avant-propos d’un ouvrage annonçant
qu’elle n’est plus à la hauteur du rôle qui lui a été assigné dans le règle-
ment paciﬁque des diﬀérends lorsque sont en jeu des questions cruciales
et diﬃciles telles que le désarmement nucléaire.

                                             (Signé) Patrick Robinson.




                                                                        263

